Bloodworth, J.
Suit was brought by Copeland against Buff in the superior court of Haralson county, and a plea was filed alleging that the court did not have jurisdiction of the case, as it did not have jurisdiction of the person, it being alleged that at the time of the commencement of the suit (June 27, 1911) and at the time of filing the plea the defendant was a resident of Cobb county. The issue was submitted to a jury and the verdict was in favor of the plea. The plaintiff made a motion for a new trial on a number of grounds, but grounds 8, 9, and 13 only were approved. The motion was overruled, and plaintiff excepted.
1. The testimony objected to in the 8th ground related to matters about which evidence, both oral and documentary, was admitted without objection, and the admission of this testimony could not have harmed the plaintiff. Loeb v. State, 75 Ga. 258 (5); Luke v. Hill, 137 Ga. 159 (3) (73 S. E. 345, 38 L. R. A. (N. S.) 559).
2. The testimony objected to in the 9th and 13th grounds of the motion was not inadmissible for the reasons assigned. Besides, ground 9 of the motion, standing alone, is incomplete. “Grounds of a motion for new trial which are incomplete, and can not be understood without resorting to an examination of the brief of evidence, fail to present any question for decision. Head v. State, 144 Ga. 383 (87 S. E. 273); Sims v. Sims, 131 Ga. 262 (62 S. E. 192).” Smiley v. Smiley, 144 Ga. 546 (2) (87 S. E. 668); Braxley v. State, 17 Ga. App. 197 (4) (86 S. E. 425).
3. The jury determined the issues of fact in favor of the plea of defendant; there is some evidence to support this finding; the *219eourt overruled the motion for a new trial, and this court will not interfere. See Ruff v. Copeland, 141 Ca. 805 (82 S. E. 250).

Judgment affirmed.

Broyles, P. J., and Jenkins, J¡, concur.